Citation Nr: 1713240	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-28 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to May 28, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In April 2014, the Board remanded the case to the RO for further development and adjudicative action.

Additional evidence was added to the Veteran's file since the September 2014 supplemental statement of the case (SSOC).  However, as that evidence is not pertinent to the period on appeal and also the claim before the Board, it is unnecessary to remand the Veteran's claim to solicit a waiver of initial RO review of this new evidence.  


FINDINGS OF FACT

1.  Service connection had been established for posttraumatic stress disorder, rated as 30 percent disabling from January 20, 2009; Type II Diabetes Mellitus with Erectile Dysfunction, rated as 20 percent disabling; Peripheral Neuropathy of the Left Lower Extremity associated with Type II Diabetes, rated as 10 percent disabling from January 20, 2009; Peripheral Neuropathy of the Right Lower Extremity associated with Type II Diabetes Mellitus, rated as 10 percent disabling from January 20, 2009; and Chronic Renal Insufficiency with Hypertension associated with Type II Diabetes Mellitus, rated as 60 percent disabling.  

2.  The Veteran had one service-connected disability, Chronic Renal Insufficiency with Hypertension, rated at 60 percent disabling during the period on appeal.  He also had three other service-connected disabilities, listed above, and a combined disability of rating of 70 percent prior January 20, 2009, and 80 percent during the period on appeal from January 20, 2009, onward.  

3.  For the period on appeal prior to January 20, 2009, the Veteran's service-connected disabilities did not preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education background and work history. 

4.  For the period on appeal from January 20, 2009 onward, the Veteran's service-connected disabilities, as likely as not, precluded the Veteran from obtaining or maintaining substantially gainful employment consistent with his education background and work history.  


CONCLUSIONS OF LAW

1.  For the period on appeal prior to January 20, 2009, the criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 

2.  For the period on appeal from January 20, 2009 onward, resolving all doubt in favor of the Veteran, the criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was referenced in the Introduction, in April 2014, the Board remanded the Veteran's claim for entitlement to a TDIU for additional development.  In particular, the Board instructed the Agency of Original Jurisdiction (AOJ) to request further information about the doctors that treated the Veteran while he worked as a train conductor and obtain records of this treatment.  Then the AOJ was to schedule the Veteran for a VA examination to determine the functional impact of the Veteran's chronic renal insufficiency between July 2008 and May 2010.  In a June 2014 letter, the AOJ requested further information from the Veteran about any private treatment for renal insufficiency and the contact information for doctors that treated the Veteran while he worked on the railroad.  In July 2014, the AOJ provided the Veteran with a VA examination to evaluate the functional impacts of his chronic renal insufficiency between July 2008 and May 2010.  The July 2014 examination report included all findings requested by the Board.  The AOJ also obtained updated VA treatment records.  The Veteran did not submit any signed releases for any outstanding private treatment records despite the June 2014 letter.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded multiple VA examinations, including relevant VA examinations in August 2008, April 2009, June 2009, July 2010, and July 2014.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

III.  TDIU

The Veteran has claimed he was unable to work prior to May 28, 2010 due to his service-connected disabilities.  After a review of the record, the Board finds that entitlement to TDIU prior to January 20, 2009, is not warranted, but the criteria for entitlement to TDIU thereafter are met. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In the case of Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

During the entire period on appeal, the Veteran was in receipt of service-connection for chronic renal insufficiency with hypertension associated with type II diabetes mellitus with erectile dysfunction, rated at 60 percent and type II diabetes mellitus with erectile dysfunction, rated at 20 percent.  His combined schedular evaluation was 70 percent or greater for the entire period on appeal.  Throughout the period on appeal the Veteran met the schedular criteria for TDIU, as he had multiple service-connected disabilities with a combined rating of 70 percent or more and one service-connected disability rated at 40 percent or more.  

Factual Background

A letter from the Veteran's doctor in July 2008 noted that the Veteran's work schedule interfered with his ability to take his medication for diabetes, which results in fluctuations in the Veteran's blood sugar that causes dizziness.  The doctor also noted pain in the Veteran's hip and back. 

Treatment notes from July 2008 indicate ongoing problems with diabetes, but no mention of chronic renal insufficiency.  

A VA examination in August 2008 noted that the Veteran was not employed and not retired.  Instead, he was using sick leave until he planned to retire.  The VA examiner noted that the Veteran's chronic renal insufficiency was a complication of his diabetes.  The Veteran's creatinine was noted to be chronically elevated but he had not been on dialysis.  The VA examiner noted that the Veteran's irregular work hours at the railroad make it almost impossible for him to control his diabetes due to difficulty taking medications.  The Veteran could not dose due to his irregular work schedule and he could not follow dietary restrictions.  The VA examiner noted the Veteran did not meet the medical requirement of his job, but was going to be given regular retirement not medical retirement.  As for the impacts on the Veteran's activities of daily living, there was mild impairment with chores, moderate impairment with shopping, exercise, sports, and recreation, and no impairment with traveling, feeding, bathing, dressing, or toileting.  

Thereafter, a mental health diagnostic assessment from October 2008 notes that the Veteran had stopped working in July 2008 because his health problems were interfering with his work.  He reported that his work on the railroad was therapeutic and that he was more stressed being at home all day long.  He indicated that regulating his blood sugar and working long hours due to being on call 24 hours a day caused problems.  

In his February 2009 application for entitlement to TDIU, he reported that his medications for his service-connected disabilities prevented him from maintaining any substantially gainful occupation.  He reported that his employment was affected from June 2008 onward and he was last employed by the Union Pacific Railroad on September 1, 2008.  

A treatment note from February 2009 indicates that the Veteran was diagnosed with adjustment disorder with anxiety and referred for mental health treatment.  The Veteran reported thinking about his combat experiences more after his retirement and feeling more interest in social contacts.  A diabetic foot evaluation from April 2009 reflected normal visual inspection and normal sensation in both feet.  

VA performed an examination of the Veteran in April 2009.  The VA examiner opined that the Veteran's daily activities are not affected by his diabetes and his complaints of "kidney trouble" are actually brought on by symptoms from his medication taken for nonservice-connected conditions.  The VA examiner opined that the Veteran did not have chronic renal insufficiency.  

The Veteran reported at a June 2009 VA examination for PTSD that he isolated himself, described nightmares, reported intrusive thoughts about Vietnam, indicated hypervigilance, and difficulty in his relationship with his wife.  The VA examiner opined that the Veteran's symptoms were moderate and had persisted for a number of years.  Finally, the VA examiner noted there was no evidence that any psychiatric disorder precluded employment.  Treatment notes from June 2009 include reports from the Veteran that he had been having recent dreams about Vietnam.  

A July 2010 VA examination report indicates that the Veteran's symptoms continued to be at the same level as at past evaluations.  The VA examiner noted that the Veteran brought the criteria for a 50 percent rating with him and endorsed symptoms at the 50 percent level.  The VA examiner noted the Veteran continued to have sleep disorders, episodic dreams about Vietnam, isolating tendencies, depression, daily thoughts about Vietnam, and hypervigilance.  The VA examiner opined that total occupational and social impairment was not present, but there was reduced reliability and productivity due to PTSD signs and symptoms. 

A September 2010 letter from the Veteran's PTSD clinical team member noted that the Veteran was reporting suffering from increased amounts of stress, increased nightmares, and avoidance of crowds.  

At the Board hearing in February 2012, the Veteran testified that he had worked for the Union Pacific Railroad for 36 years.  He quit in June 2008 due to struggles with his health and his work.  He reported pain in his legs and feet that interfered with his job duties, namely jumping on and off trains.  He also testified that he could not take his medicine because he was on call 24 hours a day and the medicine interfered with his ability to do his job.  However, the Veteran admitted that his doctors never told him that could not work because of his diabetes.  The Veteran did report that his doctors told him he should stop working at the railroad, but never put this advice in writing.  He testified that he did not think he could presently work because of his PTSD symptoms.  He explained that the isolated nature of his work for the railroad did not exacerbate his PTSD symptoms, such as avoidance of crowds. He reported that he had four years of high school education and training with the railroad, but no further education or training.  

VA obtained an opinion in July 2014 evaluating the functional impact of the Veteran's chronic renal insufficiency between July 2008 and May 2010.  The VA examiner noted that the only renal insufficiency present in the Veteran's medical records occurred in March and April 2013 due to taking medication for pain.  The VA examiner noted that there is no evidence of chronic renal insufficiency in the Veteran's laboratory results between July 2008 and May 2010.  While the Veteran reported that he was seen in 2006 and put on medication for his kidneys, the VA examiner noted that records of this treatment were not available and treatment notes from July 2008 to May 2010 do not document kidney dysfunction or treatment for any kidney condition.  The VA examiner indicated that the Veteran's creatinine, EFGR and microalbumin levels were all normal during this period.  

The VA examiner opined that is less likely than not that the Veteran's renal insufficiency alone or together with the Veteran's other service-connected disabilities had any impact on the Veteran's ability to secure or maintain gainful employment between July 2008 and May 2010.  The VA examiner explained that laboratory reports between 2008 and 2010 do not reflect evidence of renal insufficiency and the Veteran's kidney function was always normal during this time period.  

Period Prior to January 20, 2009

For the period prior to January 20, 2009, the Board must now consider whether the Veteran's service-connected disabilities during this period, namely chronic renal insufficiency with hypertension and type II diabetes mellitus with erectile dysfunction rendered the Veteran unemployable.  After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted prior to January 20, 2009.  

The Veteran reported stopping work in June 2008 and retiring in September 2008.  As noted by the July 2014 VA examiner, the Veteran's service-connected chronic renal insufficiency did not result in functional limitation between July 2008 and May 2010.  Thus, the analysis turns to the functional limitations from the Veteran's diabetes.  The August 2008 VA examination does not note functional limitations of the Veteran's activities of daily living consistent with the inability to secure and maintain substantially gainful employment.  The VA examiner did note that the Veteran's medication interferes with his ability to be on call 24 hours a day and the Veteran mentioned the same difficulty at the hearing in February 2012.  

Yet the evidence does not show that the Veteran could not obtain or maintain another job given his service-connected disabilities.  The Veteran's service connected disabilities during this period did not interfere with his ability to physically perform or mentally adapt to the duties of a new job.  Instead, the evidence, including the Veteran's statements, points to interaction between his medication and his duty to be on call 24 hours a day as the main functional limitation due to his service-connected disabilities.  Being unable to continue his prior work due to his service-connected disabilities is insufficient to prove he could not obtain and maintain another job consistent with his education and experience.  Thus, the Board concludes that the functional limitations from the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment during this period. 

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for the period on appeal prior to January 20, 2009.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Period from January 20, 2009, Onward

For the period from January 20, 2009, onward, the Board must now consider whether the Veteran's service-connected disabilities during this period rendered the Veteran unemployable.  The Veteran was in receipt granted service connection for PTSD; peripheral neuropathy, left lower extremity associated with type II diabetes, and peripheral neuropathy, right lower extremity associated with type II diabetes, effective January 20, 2009.  Thus the Veteran was service-connected for PTSD, type II diabetes, peripheral neuropathy left lower extremity, peripheral neuropathy right lower extremity, and chronic renal insufficiency during this period.  After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is warranted for the period from January 20, 2009, onward.  

The record reflects that the Board granted a TDIU starting May 28, 2010, based partly on the date of the Veteran's increased rating for PTSD.  Yet, as the July 2010 VA examiner noted, the Veteran's PTSD symptoms appear relatively constant during this period.  The Veteran experienced isolating tendencies, nightmares, depression, hypervigilance, and intrusive thoughts.  As the Veteran explained at the February 2012 hearing, his PTSD symptoms would interfere with his ability to interact with coworkers and the public at another job.  Further, his bilateral peripheral neuropathy would interfere with his ability to perform the physical requirements of a new position, such as physical exertion or walking.  Finally, the Veteran's limited education and training would restrict the number of positions he would be qualified to take.  The Veteran worked for 36 years for the same employer and there is little evidence he gained knowledge that would easily transfer to another profession.  In summary, the service connection of PTSD and bilateral peripheral neuropathy drastically narrowed the pool of available jobs the Veteran could obtain and maintain.  When considered in conjunction with his limited education and training, the evidence shows that the Veteran was not able to obtain or maintain substantially gainful employment from January 20, 2009, onward.  

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities are of sufficient severity to preclude the Veteran from maintaining gainful employment to warrant TDIU for the period from January 20, 2009, onward, which represents the additional period of January 20, 2009, to May 27, 2010.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

For the period on appeal prior to January 20, 2009, a TDIU is denied.

For the period on appeal from January 20, 2009, to May 27, 2010, TDIU is granted, subject to the statutes and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


